PER CURIAM.
It is ordered, adjudged and decreed by this Court that the petition of-Resources Corporation International, filed on May 28, 1938, for a review of orders of the Securities and Exchange Commission he, and the same is hereby, dismissed.
It is further ordered by the Court that the order of this Court restraining the Commission from proceeding with further hearings, directing it to show cause, and to certify to this Court the record of its proceedings, be, and the same is hereby, vacated.